Citation Nr: 1627571	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to July 7, 2004 for the award  of service connection and assignment of an initial 10 percent rating for hypertension.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an increased rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Veteran represented by:	American Red Cross



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1, 1982, and from April 2, 1982 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2009 and January 2010 rating decisions.

In the April 2009 decision, the RO, inter alia, denied a rating in excess of 10 percent for service-connected hypertension.  The RO also denied service connection for alcoholism and a heart disability.  The Veteran filed a notice of disagreement (NOD) in May 2009.  In February 2012, the RO issued a statement of the case (SOC) which, inter alia, addressed the denials of all three claims.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) as to the claims in March 2012.

In the January 2010 decision, the RO, inter alia, denied an effective date prior to July 7, 2004 for the grant of service connection for hypertension.  The Veteran filed a NOD as to the denial, and a SOC was issued in December 2011.  The Veteran filed a substantive appeal (via a VA Form 9)  in January 2012.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decisions on the claim for an earlier effective date, and the claim for service connection for alcoholism are set forth below.  The claims for  service connection for a heart disability and for an  increased rating for hypertension are addressed in the Remand following Order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a March 2016 statement, the Veteran asserted entitlement to compensation under 38 U.S.C.A. § 1151 for alcoholism.  Notably, the AOJ has not adjudicated such a matter, which is beyond the scope the current appeal.  Accordingly, such matter is not properly before the Board, and is, thus, referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.   In a February 2007 rating decision, the RO granted service connection for hypertension, assigning an initial 10 percent disability rating, effective July 7, 2004.  2. Although notified of the decision, and of his appellate rights, in a February 2007 letter, the Veteran did not appeal any aspect of the February 2007 rating decision.

3.  In November 2008, the RO received a statement from the Veteran seeking an effective date earlier than July 7, 2004, for the award of service connection for hypertension.

4.  Alcoholism is the result of the Veteran's willful misconduct.



CONCLUSIONS OF LAW

1.  As the Veteran's claim for an effective date earlier than July 7, 2004 for the award of service connection and assignment of an initial 10 percent rating for hypertension is a freestanding claim over which the Board has no jurisdiction, the claim must be dismissed.  38 U.S.C.A. § 7105(c) (West 2014).

2.  As an award of service connection for alcoholism is legally precluded, the claim for such is without legal merit..  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the instant case, the Veteran has been notified of the reasons for the denial of  both his earlier effective date claim and his service connection claim for alcoholism, and has been afforded opportunity to present evidence and argument with respect to this claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  

As will be explained below, the earlier effective date claim lacks legal merit, and is being dismissed.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Similarly, with respect to the Veteran's claim for service connection for alcoholism, the pertinent facts are not in dispute, and the claim is being denied solely due to preclusion under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained that would substantiate the claim, and further analysis of VA's compliance with the VCAA is not warranted.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

II. Earlier effective date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1).  See also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201.

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 1993) (failure to timely appeal an RO decision within the one-year period renders the decision

The Veteran seeks an effective date prior to July 7, 2004 for the award of service connection and the assignment of the initial 10 percent disability rating for hypertension.  He has asserted that the effective date should be in August 2003, when he allegedly filed a claim.  See, e.g., the Veteran's claim dated November 2008.

In this case, in a February 2007 rating decision, the RO granted service connection for hypertension and assigned an initial 10 percent disability rating, effective July 7, 2004.  The Veteran was notified of this decision and of his appellate rights in a letter sent later in February 2007.  However, the Veteran did not appeal any aspect of the award.  There simply is no statement during the appeal period, i.e., the one-year period from the date of the notification letter of the February 2007 rating decision, which could reasonably be construed as an NOD with the assigned effective date of July 7, 2004.  See 38 C.F.R. § 20.201 (2014).

The doctrine of equitable tolling has been a matter of controversy and flux in veterans benefits law.  See generally Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009) (overturning a prior holding in Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006) that a timely filing of a Substantive Appeal is subject to equitable tolling); Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007) (holding that federal courts could not create equitable exceptions to jurisdictional requirements).

More recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

The Board points out, however, that regardless of the current state of the law on the doctrine of equitable tolling, such a doctrine would not be applicable to the facts of this case.  Equitable tolling applies to a delay in filing a NOD, not the lack of filing of such a document.  Here, no statement from the Veteran concerning the award of service connection and an initial 10 percent rating was received until the November 2008 statement seeking an earlier effective date; this letter was received by VA more than over twenty-one months after the February 2007 notice of the award.

As the Veteran did not file an NOD with the February 2007 rating decision (of which he was notified in February 2007), that rating decision, and all of its components-to include  the assigned effective date-is  final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The United States Court of Appeals (Court) has held that when an effective date is assigned in a final, unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final decision based on a clear and unmistakable error (CUE).  Id.; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  Here, however, neither the Veteran nor his representative has alleged that the February 2007 rating decision involved CUE.  Thus, no pertinent exception to the finality of that rating decision applies.

As the February 2007 rating decision is final with respect to the assigned effective date for the award of service connection and the assignment of the 10 percent disability rating for hypertension, the Veteran's subsequent claim for an effective date prior to July 7, 2004 is considered a free-standing claim.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any such free-standing claim for an earlier effective date for the benefit awarded.  The Veteran's claim must, therefore, be dismissed.


III.  Service connection for alcoholism

The Veteran contends that his alcoholism resulted from the stress of being in the barracks during his military service, and dealing with the death of his brother, cousin, and mother while on active duty.  See, e.g., the Veteran's statements dated December 2007, November 2008, and May 2009.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An injury or disease incurred during service is deemed to have been incurred in the line of duty, unless it was the result of the person's own willful misconduct.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences, to include the abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2015).

For the purposes of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2015); see also, 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2015).

Compensation cannot be awarded, pursuant to 38 U.S.C.A. §§ 105, 1131 (West 2014), either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Here, the record documents the Veteran's alcohol use.  See, e.g., June 1983 report of  separation examination (noting the smell of alcohol on the Veteran's breath).   He now claims service connection for alcoholism.  However Alcohol and drug abuse or dependence, as a primary disability, is not an acquired psychiatric disorder for which a grant of service connection is possible.  Furthermore, because as  alcohol abuse is deemed to be due to the Veteran's willful misconduct, and there is no clear evidence to suggest otherwise, service connection for alcoholism may not be established  as a matter of law.

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to service connection for alcoholism.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2015).


ORDER

The claim for an effective date earlier than July 7, 2004, for the award of service connection and assignment of an initial 10 percent rating for hypertension is dismissed.

Service connection for alcoholism is denied.

REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

In March 2016, the Veteran completed VA Forms 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs (VA) with respect to Provena Hospital, North Chicago VA, Edward Hines Jr. VA medical center (VAMC), and Will County Adult Detention Facility.  Although the Veteran's VA treatment records dating through April 2014 have been associated with the record, the identified treatment records from Provena Hospital and Will County Adult Detention Facility have not been obtained.  To this end, the Board notes that two Medical Records Request Reject Notices dated in April 2016 indicate that the Veteran's inmate number is required as to the Will County records.  The Board additionally observes that the record shows the Veteran was incarcerated at several other facilities including Stateville Correctional Center during the appeal period.  Although treatment records from the Veteran's incarceration at Taylorville Correctional Center have been associated with the record, there is no indication that his records from Stateville Correctional Center have been requested or obtained.

Accordingly, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA records.

The  AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all relevant non-VA records-to particularly include  the above-referenced treatment records from Provena Hospital, Will County Adult Detention Facility, and Statesville Correctional Center.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records-particularly,   complete treatment records from Provena Hospital, Will County Adult Detention Facility, and Stateville Correctional Center.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Provena Hospital, Will County Adult Detention Facility, and Stateville Correctional Center-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file)(s) since the last adjudication) and legal authority).  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


